United States Court of Appeals
                     For the First Circuit


Nos. 02-2158
     02-2159
     02-2165
     02-2166
     02-2188

                   UNITED STATES OF AMERICA,
                           Appellee,

                               v.

         VINCENT A. CIANCI, JR., FRANK E. CORRENTE, and
                       RICHARD E. AUTIELLO,
                     Defendants, Appellants.


                             ERRATA

     The opinion of the court issued on August 10, 2004, is
amended as follows:

     On the cover sheet replace "02-2188" with "02-2288"

     On page 10 line 17 replace "defendants" with "defendant"

     On page 18 line 16 replace "ontinuing" with "continuing"

     On page 30 line 20 delete "and"

     On page 43 line 20 between delete "and" between "in and
     1998"

     On page 64 line 6 replace "of" with "or"

     On page 64 line 8 delete "of any such transcript"

     On page line 11 replace "Ths" with "This"

     On page 77 renumber footnote 17 number 1

     On page 78 renumber footnote 18 number 2
On page 79 renumber footnote 19 number 3

On page 80 renumber footnote 20 number 4

On page 81 renumber footnote 21 number 5

On page 82 renumber footnote 22 number 6

On page 84 renumber footnote 23 number 7

On page 85 renumber footnote 24 number 8